Citation Nr: 1811068	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, type II with diabetic neuropathy and erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service- connected diabetes mellitus, type II with diabetic neuropathy and erectile dysfunction.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II with diabetic neuropathy and erectile dysfunction.

4.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2012 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives his treatment at VA, but the most recent VA treatment record associated with the claims file is dated in March 2012.  On remand, all treatment records dated since then should be obtained.  See 38 C.F.R. § 3.159 (2017).

The RO denied service connection for peripheral neuropathy because the medical evidence did not show that the condition had been diagnosed.  However, January and February 2012 VA treatment records include positive notations of neuropathy.  Thus, a medical examination and opinion should be obtained on remand. 
Private providers completed VA Disability Benefits Questionnaires (DBQs) regarding the Veteran's PTSD in April 2013 and November 2016, and these DBQs indicate that VA treatment records as well as the claims file were reviewed.  However, as VA treatment records dated subsequent to March 2012 have not been associated with the claims file it is unclear whether these evaluations considered the Veteran's complete VA treatment.  

The most recent VA medical examination with regard to the severity of the Veteran's PTSD disability was performed in April 2012.  The Veteran was scheduled for a VA psychiatric PTSD review examination in a request dated in July 2016.  The examination was scheduled for August 2016, but the Veteran failed to appear for the examination.  Since the Board is remanding the claim to obtain additional treatment records, the Veteran should be afforded a new examination. 

The issues regarding service connection and increased rating for PTSD are inextricably intertwined with the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board will defer adjudication of the issue of entitlement to TDIU until the remaining issues are adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain complete VA treatment records dated since March 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, if and only if pertinent treatment records regarding the Veteran's claims for bilateral cataracts are obtained, forward to the claims file to an appropriate examiner for an opinion regarding the nature and etiology of the Veteran's bilateral cataracts.  If the examiner determines an examination is necessary, the Veteran should be scheduled for appropriate VA medical examinations.  Copies of all pertinent records must be made available to the examiner for review.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed peripheral neuropathy.  Copies of all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Does the Veteran have neuropathy affecting any extremity?  The examiner should comment on the January and February 2012 notations positive for neuropathy.  

(b) If so, is any currently diagnosed neuropathy related to the service-connected diabetes mellitus?  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his service-connected PTSD disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran and her representative must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

